NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS LUNA-BERUMEN,                              No.    19-70919

                Petitioner,                     Agency No. A201-290-126

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Luis Luna-Berumen, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision granting his request for voluntary

departure. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a continuance. Cruz Rendon v. Holder, 603 F.3d 1104,

1109 (9th Cir. 2010). We review de novo claims of due process violations in

immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We

deny the petition for review.

      The BIA did not abuse its discretion in concluding that Luna-Berumen failed

to show good cause for a continuance. See 8 C.F.R. § 1003.29; Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009) (setting out the factors to consider in good

cause analysis, including the nature of the evidence excluded).

      Luna-Berumen’s contentions that the agency violated his right to due

process fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

to prevail on a due process claim).

      We reject Luna-Berumen’s contention that he was improperly denied

voluntary departure based on a lack of continuous physical presence, where the

record shows the IJ granted Luna-Berumen voluntary departure.

      As stated in the court’s June 14, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                   19-70919